Citation Nr: 1813209	
Decision Date: 03/01/18    Archive Date: 03/13/18

DOCKET NO.  15-33 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for a right ankle disability.

3.  Entitlement to service connection for an eye disability.

4.  Entitlement to service connection for a cervical spine disability.

5.  Entitlement to service connection for headaches.

6.  Entitlement to a rating in excess of 10 percent for gastritis.  

7.  Entitlement to an initial compensable rating from March 10, 2010 and rating in excess of 30 percent, from November 20, 2013 for sleep apnea.  




REPRESENTATION

Appellant represented by:	Adam Neidenberg, Attorney at Law


ATTORNEY FOR THE BOARD

L. Baskerville, Counsel 


INTRODUCTION

The Veteran served on active duty from November 1991 to April 1996, with additional service in the Army Reserves and the National Guard.

These matters come before the Board of Veterans' Appeals (Board) on appeal from May and October 2012 and November 2013 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

The Veteran requested a hearing before the Board on his August and September 2015 VA Form 9s.  However, the Veteran withdrew his request for a hearing in a March 2016 correspondence.  Therefore, the Board finds that there is no hearing request pending.  

In a January 2018 rating decision, the RO granted the Veteran's claims for entitlement to service connection for PTSD with a 100 percent rating, effective March 31, 2010; hallux valgus of the left and right feet; hypertension and special monthly compensation based on housebound criteria.  This represents a full grant of the benefits sought.  Thus, those claims are no longer before the Board.  The Board also notes that the Veteran's claim for entitlement to a temporary total disability rating based on hospitalization for a service-connected condition in excess of 21 days is moot as the Veteran has been granted a 100 percent rating for the period of time in which he claims the temporary total.  Therefore, that claim is no longer before the Board. 
The Board notes that the Veteran's representative raised the issue of entitlement to a total disability rating based on unemployability (TDIU) in his August 2016 Brief.  Specifically, he contends that the Veteran is permanently and totally disabled (and unable to work) due to his acquired psychiatric disorder.  A TDIU is a lesser benefit than a 100 percent schedular rating for PTSD.  As noted above, the Veteran was awarded a 100 percent rating for his PTSD in the January 2018 rating decision.  Although the Veteran is service-connected for other disabilities, the severity of them does not rise to the level of preventing the Veteran from sustaining and maintaining substantially gainful employment.  The United States Court of Appeals for Veterans Claims (Court) has recognized that a 100 percent rating under the Schedule for Rating Disabilities means that a Veteran is totally disabled.  Holland v. Brown, 6 Vet. App. 443, 446 (1994), citing Swan v. Derwinski, 1 Vet. App. 20, 22 (1990).  Thus, if VA has found a Veteran to be totally disabled as a result of a particular service-connected disability or combination of disabilities pursuant to the rating schedule, there is no need, and no authority, to otherwise rate that Veteran totally disabled on any other basis.  See Herlehy v. Principi, 15 Vet. App. 33, 35 (2001) (finding a request for TDIU moot where 100 percent schedular rating was awarded for the same period).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issues of entitlement to service connection for a back disability, an eye disability and entitlement to a rating in excess of 10 percent for sleep apnea are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's right ankle disability is not related to his military service.  

2.  The Veteran's cervical spine disability is not related to his military service and was not manifest within 1 year of discharge from service. 
3.  The Veteran's headaches are at least as likely as not caused by his service-connected psychiatric disorders.  

4.  The Veteran's gastritis is manifested by symptoms of periodic abdominal pain; shortness of breath; and pain in left chest after eating.  There is no evidence of considerable impairment of health; or mild circulatory symptoms.


CONCLUSIONS OF LAW

1.  The Veteran's right ankle disability was not incurred in or aggravated by active military service.  38 U.S.C. §§ 1101, 1110, 1112, 1113 (2012); 38 C.F.R. § 3.303 (2017).

2.  The Veteran's cervical spine disability was not incurred in or aggravated by active military service and may not be presumed to have been incurred in service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (2012); 38 C.F.R. § 3.303 (2017).

3.  Resolving all doubt in the Veteran's favor, the Veteran's tension headaches are caused or aggravated by his service-connected PTSD.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2017).

4.  The criteria for a rating in excess of 10 percent for gastritis are not met or nearly approximated.  38 U.S.C. § 1155(2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.114, Diagnostic Codes 7307, 7346 (2017)

	(CONTINUED ON NEXT PAGE)






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5102, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  

The Veteran in this case has not referred to any deficiencies in either the duties to notify or assist; therefore, the Board may proceed to the merits of the claim.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015, cert denied, U.S.C. Oct.3, 2016) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the [appellant] fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to an appellant's failure to raise a duty to assist argument before the Board).

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-130 (2000).

II.  Service Connection 

In order to obtain service connection under 38 U.S.C. § 1131 (2012) and 38 C.F.R. § 3.303 (a) (2017) a Veteran must satisfy a three element test: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so- called 'nexus' requirement.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Walker v. Shinseki, 708 F.3d 1331, 1333 (Fed. Cir. 2013).  Presumptive service connection is also available for chronic diseases such as arthritis.  38 C.F.R. § 3.307.  

Cervical Spine

There is evidence of a current disability - namely degenerative arthritis of the spine.  The Veteran contends that he injured his following a car accident while in service.  Although there is no objective evidence of a neck disability during service, the Board will proceed with a full analysis of the Veteran's claim.  

The Veteran was afforded a VA examination in December 2016 where the examiner noted the Veteran's diagnosis of degenerative arthritis of the spine.  The Veteran reported that his cervical neck pain began after an automobile accident during service and has been continuous and progressed over the years.  The examiner opined that the Veteran's cervical spine disability was less likely than not related to service.  The examiner noted previous medical reports that were unable to confirm any injuries subsequent to a 1993 motor vehicle accident.  The examiner noted lay reports from the Veteran, his friends and relatives who indicated that the Veteran was involved in a motor vehicle accident in 1993.  He noted a June 2007 examination report which mentions a history of osteoarthritis of the cervical spine; however comments that there was no diagnostic testing performed to confirm theb diagnosis.  Further, he notes that the Veteran's claims file was silent for any chronic cervical spine evaluations in the previous 10 years.  

The Board finds the December 2016 examination report to be the most probative evidence of record.  The examiner provided a reasoned opinion based on a complete review of the Veteran's history, interview and examination.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (holding that among the factors for assessing the probative value of a medical opinion are the examiner's access to the claims file and the thoroughness and detail of the opinion).  He addressed potentially favorable evidence but still concluded that the Veteran's cervical spine disability was less likely than not related to service.  

The Board has considered the Veteran's lay statements and those submitted on his behalf by family and friends.  However, the Board finds the December 2016 examiner's opinion to be more probative in value than the statements.  None of the lay statements indicate that they possess the necessary training and information to formulate a competent opinion regarding the etiology of degenerative disc disease.  

Further, the Board thus finds that service connection for degenerative disc disease is not warranted on a presumptive basis under 38 C.F.R. § 3.309 (a) for chronic diseases.  Competent medical or lay evidence has not been presented showing the onset of any of this disability in service, or within the initial post separation year.   In that regard, although the Veteran has complained of continuous back pain since service, the VA examiner has pointed to evidence which indicates that he did not have degenerative disc disease until many years post service.  

Based on the above, the Board finds that the preponderance of the evidence is against the claim.  The claim for entitlement to service connection for a cervical spine disability must be denied.  There is no reasonable doubt to be resolved.  See 38 U.S.C. § 5107 (b) (2012); 38 C.F.R. § 3.102 (2017); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Right Ankle

There is evidence of a current disability-namely a right ankle sprain.  There is one subject report of ankle pain during service.  Therefore, the Board finds that there is evidence of an in-service occurrence.  Having found that the Veteran has a current disability and suffered an in-service injury, the question turns to whether the two are related.  The Board finds that the in-service ankle complaint is not related to his current ankle disability.  

The Veteran was afforded a VA examination in December 2016 where the examiner opined that the Veteran's right ankle was less likely than not related to service.  The examiner reasoned that there was only one mention of an ankle condition - a subject report on the April 1996 exam.  There were no evaluations in service for ankle injuries or conditions and the Veteran has had many clinical evaluations from 2006 to present, none of which indicate complaints of chronic ankle conditions.  

The Board finds the December 2016 examiner's opinion to be highly probative in value.  In that regard, the examiner addressed the Veteran's subjective complaints of ankle pain in service, but ultimately concluded that the current ankle disability was not related to that complaint. 

The Board has considered the Veteran's statements regarding his condition.  A Veteran is competent to report symptoms which are observable through his five senses.  See Layno v. Brown, 6 Vet. App. 465 (1994).  However, he is not competent to provide a nexus opinion concerning the etiology of his ankle disability.  There is no evidence that he possesses the medical skills to make such an assessment.  Therefore, the Board does not attach any probative value to the Veteran's statements which attempt to relate his current ankle disability to service.  The December 2016 clinician -a medical professional competent to make such an assessment - found against any connection between the Veteran's current ankle disability and service.

As the preponderance of the evidence is against the claim for service connection for a right ankle disability, the benefit-of-the-doubt rule does not apply, and this claim must be denied.  See 38 U.S.C.A. § 5107 (b) (West 2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Headaches

Secondary service connection may be granted for disability that is proximately due to, or the result of, a service-connected disease or injury.  38 C.F.R. § 3.310 (a) (2017).  The evidence must show that a current disability exists and that the current disability was either caused by or aggravated by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc) (holding that when aggravation of a non-service-connected disability is proximately due to or the result of a service connected condition, such disability shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation).

The Veteran was afforded a VA headaches examination in December 2016 where the examiner noted the Veteran's tension headaches.  In a May 2017 opinion, the examiner opined that the Veteran's headaches were less likely than not caused by service.  However, the examiner also opined that the Veteran's headaches were at least as likely as not due to the Veteran's service-connected psychiatric disorder.  He reasoned that that the headaches described by the Veteran are consistent with issues that are often associated with severe mental health.  "Therefore, I am concluding that there is 50% or more probability that the current tension headaches are NOT due to service, or [motor vehicle accident], and are more likely than not symptoms resulting from psychiatric disorders."  

The Board finds the May 2017 opinion highly probative in value.  The examiner reviewed the pertinent facts and provided the underlying reason for the opinion.  A medical opinion is most probative if it is factually accurate, fully articulated, and based on sound reasoning.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The examiner found the Veteran's service-connected psychiatric disability as the source of the Veteran's headaches.  At the time of the examination and, the Veteran was not service-connected for a psychiatric disability.  However, in a January 2018 rating decision, the RO granted service connection for PTSD.  As there is evidence that the Veteran's headaches are related to another service-connected disability, service connection on a secondary basis is warranted. 

III.  Increased Rating for Gastritis

The Veteran's gastritis is rated under Diagnostic Code 7307-7346.

A 10 percent rating is assigned for chronic hypertrophic gastritis, with small nodular lesions and symptoms.  A 30 percent rating is assigned for multiple small eroded or ulcerated areas and symptoms.  A 60 percent rating is assigned for severe hemorrhages, or large ulcerated or eroded areas.  38 C.F.R. § 4.113, Diagnostic Code 7307.
A 10 percent rating, as is currently assigned, is assigned for two or more symptoms associated with a 30 percent evaluation, but of less severity.  A 30 percent rating is assigned for persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  A maximum schedular rating of 60 percent is assigned for pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  38 C.F.R. § 4.114, Code 7346.

The Veteran was afforded a VA examination in February 2012 where the examiner noted that the Veteran was being treated for gastritis and reflux esophagitis.  The Veteran reported experiencing symptoms of intermittent nausea, vomiting; severe abdominal pain and cramping 3 to 4 times a month.  He reported taking Ranitidine daily to manage symptoms.  He denied weight loss, hematemesis, melena, or incapacitating episodes due to signs or symptoms of his gastritis.  He reported being unable to work on days when he has severe abdominal pain.  

In October 2013, the Veteran reported that he experienced pain in his left chest after eating.  As there was evidence of his condition worsening since the February 2012 exam, the Board remanded the matter for a VA examination which assessed the current severity of the Veteran's gastritis.  

In January 2017, the Veteran was afforded a stomach and duodenal conditions examination where he reported symptoms of periodic abdominal pain; shortness of breath and symptoms which the Veteran felt were related to a heart problem.  A cardiac work up indicated no heart problem.  The Veteran reported taking Omeprazole to manage his symptoms.  The examiner noted that the Veteran's diagnosis of gastritis had progressed to include mild reactive gastrophy, benign gastric heteropia and gastroduodenitis. 

Here, throughout the rating period, the evidence suggests that the Veteran had two or more symptoms associated with epigastric distress to warrant the currently assigned 10 percent disability rating.  The Veteran reported symptoms which he thought were related to a heart problem, but which may have been substernal chest pain.  Substernal chest pain is characterized as intense pain beneath the sternal bone.  See Medical Definition of substernal, https://www.merriam-webster.com/medical/substernal, last visited February 13, 2018.  Substernal pain is contemplated in the 30 percent rating for Diagnostic Code 7346.  However, the overall evidence suggests that, throughout the rating period, the level of severity of symptoms of gastritis does not approximate considerable impairment of health.  There is no evidence of dysphagia, regurgitation or severe weight loss.  The combination of symptoms is of lesser severity than that which would warrant a higher initial disability rating either under Diagnostic Code 7346 or Diagnostic Code 7307.

Nor does the evidence reflect material weight loss, hematemesis, or melena with moderate anemia, or other symptom combinations productive of severe impairment of health to warrant higher disability ratings at any time during the appeal.  The evidence does not reflect severe hemorrhages, or large ulcerated or eroded areas.

The evidence fails to show that the Veteran's disability has met the criteria for a higher disability rating at any time.  The Board has considered the Veteran's lay assertions regarding severity and finds that they support the currently assigned disability evaluation, but no higher.  38 U.S.C. § 5107 (b); 38 C.F.R. §§ 4.7, 4.21.


ORDER

Entitlement to service connection for a right ankle disability is denied.

Entitlement to service connection for a cervical spine disability is denied. 

Entitlement to service connection for headaches, including as secondary to a service-connected disability, is granted, subject to regulations applicable to the payment of monetary benefits.  

Entitlement to a rating in excess of 10 percent for gastritis is denied.  

REMAND

First, the Veteran was afforded a VA lumbar spine examination in December 2016 where the examiner opined that the Veteran's back disability was less likely than not related to service.  The examiner noted that the Veteran's current diagnoses were sciatic radiculopathy of right lower extremity; thoracolumbar scoliosis and degenerative arthritis of the spine.  The examiner noted the April 1996 examination which noted low back pain for 3 weeks and assessment of mild dextroscoliosis.  "Based on the vast medical research available, it is highly unlikely that the [Veteran's] scoliosis was due to one specific injury such as the one mentioned on the April 1996 exam.  Scoliosis is objectively more commonly diagnosed throughout adolescence and the examiner questions the accuracy of the 1996 diagnosis.  In that regard, the examiner notes that there were no x-rays of the spine taken to indicate any degree changes in spinal curvature and there wasn't sufficient evidence to discern that the condition existed prior to service either.  However, the examiner never answers the question of whether the Veteran's other diagnoses were incurred in or otherwise related to service.  The examiner merely focuses on the scoliosis diagnosis.  Consequently, yet another remand to ensure compliance with the Board's remand directives is required.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not met, the Board errs as a matter of law when it fails to ensure compliance, and further remand will be mandated).

Second, the Veteran was afforded a VA eye conditions examination in December 2016 where the examiner noted that the Veteran had diagnoses of bilateral congenital opacities and preoperative cataracts and lens conditions.  He opined that the Veteran's eye disability was less likely than not related to service.  He reasoned that the Veteran's congenital opacities developed at or before birth and will not change.  However, the examiner did not address the whether the Veteran's report of getting glass in his eyes following a motor vehicle accident had any impact on his preexisting cataract or address the medical article which states that trauma may cause cataracts.  Therefore, the Board finds that a remand is necessary to obtain an addendum opinion which addresses this theory of entitlement.  

Third, in an October 2016 rating decision, the RO granted entitlement to service connection for sleep apnea and assigned a 0 percent rating, effective March 10, 2010 and a 30 percent rating ,effective November 20, 2013.  In a January 2017, the Veteran filed a Notice of Disagreement with the effective date and assigned rating.  However, the RO has not issued a Statement of the Case (SOC) in response to the NOD.  Where a claimant files a notice of disagreement, and the RO has not issued a SOC, the issue must be remanded to the RO for issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).  Therefore, the Board remands the matter for the issuance of an SOC.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Issue a Statement of the Case that addresses the issue of entitlement to a rating in excess of 10 percent for gastritis.  See January 2017 Notice of Disagreement.  Inform the Veteran that he must perfect a timely appeal for those issues to be considered by the Board.  If, and only if, the Veteran timely perfects the appeal, return the case to the Board.

2.  Obtain an addendum opinion from the December 2016 VA examiner (or if unavailable, an appropriate medical professional).  The Veteran's electronic claims folder, including a copy of this remand, must be available to the examiner for review.  If the examiner feels that another examination is necessary, another examination should be scheduled.  The examiner is requested to review the electronic claims file (and specifically note such a review in the opinion) and offer an opinion as to the following:

Whether it is at least as likely as not (50 percent probability or greater) that the Veteran's current back disabilities (other than scoliosis) were incurred in or is otherwise related to the Veteran's service.

The claims folder is being returned because the December 2016 examiner did not address Remand Directive # 10, subsection 3: Provide an opinion as to whether it is at least as likely as not that the Veteran's back diagnoses (other than scoliosis) were incurred in or otherwise related to service.  The opinion noted the other diagnoses but appeared to only focus on the etiology of scoliosis and not the other diagnoses.  Please address and provide opinion regarding those diagnoses. 

A complete rationale for all opinions reached is requested. 

3.  Obtain an addendum opinion from the December 2016 VA examiner (or if unavailable, an appropriate medical professional).  The Veteran's electronic claims folder, including a copy of this remand, must be available to the examiner for review.  If the examiner feels that another examination is necessary, another examination should be scheduled.  The examiner is requested to review the electronic claims file (and specifically note such a review in the opinion) and offer an opinion as to the following:

Whether it is at least as likely as not (50 percent probability or greater) that the Veteran's eye disability was incurred in or otherwise related to service.  

The examiner is requested to address whether the Veteran's in-service trauma (i.e. motor vehicle accident in which he contends glass go into his eye) affected his cataracts which the December 2016 examiner opined preexisted service.  Also, in an August 2016 brief, the Veteran's attorney refers to an article (National Eye Institute, https://nei.nih.gov/health/cataract.cataract_facts) which supports the contention that cataracts can develop after an eye injury.  The Board requests that the examiner address this contention.  

A complete rationale for all opinions reached is requested. 

4.  Thereafter, ensure that the examination report complies with the remand directives set forth above.  Then, readjudicate the claims on appeal.  If the benefits sought remain denied, issue a supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


